Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3:
The proposed amendment to recite at most 2% by weight of the CMAS-resistant TBC raises new issues that would require further consideration and search.  The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Rejection of 7/7/2022.

Continuation of 12:
Applicant’s arguments filed 8/30/2022 with respect to the proposed amendments have been considered but are moot because the amendments are not entered as discussed above.

Applicant's other arguments filed 8/30/2022 have been fully considered but they are not persuasive.

Applicant argues there is no explicit teaching that the alumina would be uniformly distributed from the inner boundary to the outer boundary, and there is no suggestion thereof. In response to applicant’s argument, Darolia teaches the TBC can be deposited to have a uniform composition throughout its inner and outer portions.

Applicant argues the dependent claims are allowable for the same reasons; however, this is not convincing as discussed above.

/TABATHA L PENNY/Primary Examiner, Art Unit 1712